Citation Nr: 1632854	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He died in July 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue was previously remanded in July 2013 for further development.  Additionally, in February 2014, an expert opinion from the Veterans Health Administration (VHA) was obtained.  In March 2014, the appellant and her representative were provided with a copy of the VHA opinion and an opportunity to respond.  Thereafter, in May 2014, the appellant's representative submitted argument in response to such opinion.

In a June 2014 decision, the Board denied service connection for cause of the Veteran's death.  Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Secretary of VA and the appellant (the parties) agreed to a Joint Motion for Remand (JMR) to vacate the Board's June 2014 decision.  The Court granted the JMR in an Order dated July 2015.

In March 2016, another VHA expert opinion was obtained.  In May 2016, the appellant and her representative were provided with a copy of such opinion and an opportunity to respond.  In July 2016, VA received additional evidence and argument from the appellant in response to the latest VHA opinion.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA) associated with the appellant's claim.  A review of the Virtual VA claims file reveals VA treatment records from various VA Medical Centers (VAMC) dated from October 2001 to August 2009, which were considered by the agency of original jurisdiction (AOJ) in a September 2013 supplemental statement of the case (SSOC), and an October 2013 Appellant's Post-Remand Brief submitted by the appellant's representative.  There is also a second paperless, electronic claims file located in the Veterans Benefits Management System (VBMS), which contains multiple lay statements, argument from the appellant's representative, and private medical opinions, all submitted since the SSOC.  Additionally, in July 2016, the appellant's representative submitted a waiver of AOJ consideration with regard to the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in July 2009 with the immediate cause of death listed as septic shock, multi-organ failure, and cholecystitis, which were due to or a consequence of acute respiratory failure, renal failure, and chronic obstructive pulmonary disease (COPD).

2.  The Veteran's COPD has been attributed to his history of smoking.

3.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated 50 percent disabling; hearing loss, rated 10 percent disabling; and residuals of cold injury affecting the left and right lower extremities, each extremity rated 20 percent disabling.  The Veteran had also been awarded a total disability rating based upon unemployability due to his service-connected disabilities, effective November 2000.  

4.  Resolving all doubt in the appellant's favor, the Veteran's COPD would not have occurred but for the use of tobacco products caused by his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's service-connected PTSD contributed substantially and materially to the cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.310, 3.312 (2015); VAOPGCPREC 6-2003 (October 28, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The appellant is seeking to establish entitlement to service connection for the cause of the Veteran's death.  As discussed in the Board's June 2014 decision, the appellant has asserted that the Veteran's PTSD significantly contributed to his death, as the severity of his PTSD caused his episodes of sepsis; that his lung disease was due to his exposure to fumes as a tank crewmember in service; and that the Veteran's legs were weak, causing him to fall numerous times, including three days prior to his death.  More recently, the appellant's representative asserted that the Veteran's PTSD led him to smoke cigarettes, and thus, contributed substantially and materially to his COPD and, ultimately, his death.

Service connection for cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

With respect to a tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  However, VA's Office of General Counsel has held that neither 38 U.S.C.A. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-2003 (October 28, 2003).  The questions that adjudicators must resolve with regard to a claim for service connection for a tobacco-related disability alleged to be secondary to a disability not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service are: (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service-connected and may be considered as a possible basis for service connection of the Veteran's death.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death, service connection had been established for PTSD, rated 50 percent disabling; hearing loss, rated 10 percent disabling; and residuals of cold injury affecting the left and right lower extremities, each extremity rated 20 percent disabling.  The Veteran had also been awarded a total disability rating based upon unemployability due to his service-connected disabilities, effective November 2000.

The death certificate shows that the Veteran died on July [redacted], 2009, while an inpatient at Progress West Healthcare Center.  In this regard, such records show that, on July 22, 2009, an ambulance responded to the Veteran's home after he had fallen while moving from his motorized scooter to his door.  While the Veteran was evaluated at the hospital, he was discharged home the same day with a diagnosis of groin strain and COPD/emphysema.  On July 23, 2009, an ambulance again responded to the Veteran's home due to complaints of vomiting, increased difficulty breathing, and pain in his right hip.  He was transported to the hospital and the assessment was septic shock, likely secondary to pneumonia, respiratory failure, most likely due to pneumonia and COPD, and acute renal insufficiency, likely secondary to sepsis.  On July [redacted], 2009, physicians determined that the Veteran's septic shock was likely secondary to cholecystitis, with secondary respiratory failure.  Physicians conducted a laparoscopic procedure and open cholecystectomy; however, after the surgical procedures, the Veteran's condition continued to deteriorate and he expired that evening.   

According to the official certificate of death, the immediate cause of the Veteran's death was septic shock, multi-organ failure, and cholecystitis, which were due to or a consequence of acute respiratory failure, renal failure, and COPD.  

In August 2013, a VA physician reviewed the evidentiary record and provided a negative opinion regarding whether any of the Veteran's service-connected disabilities caused or contributed to cause his death; however, the opinion was deemed incomplete and inadequate because the VA physician did not address the appellant's contentions or provide a rationale in support of a portion of his opinion.  As a result, in November 2013, the Board requested an expert opinion from a VHA internist that addressed whether it is at least as likely as not that any of the Veteran's service-connected disabilities singularly or jointly was the principal or contributory cause of death, or resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death.  The Board also requested the VHA internist address whether it was likely that the Veteran's lung disease (which contributed to his death) was related to his military service, to include his exposure to fumes as a tank crewmember.  

In February 2014, a VHA physician, Dr. A.T., provided a detailed opinion that separately addressed whether each service-connected disability was the principal cause of death, contributory cause of death, or resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death.  Dr. A.T. also provided an opinion regarding whether the Veteran's lung disease was related to his military service.  Ultimately, Dr. A.T. determined that the Veteran's service-connected disabilities did not cause or contribute to his death, and his lung disease was not related to his military service.  Thereafter, based on such opinion, the Board denied service connection for the cause of the Veteran's death in the June 2014 decision.  

However, in July 2015, the parties to the JMR agreed that there remained a question as to whether the Veteran's service-connected residuals of cold injury affecting his left and right lower extremities was a contributory cause of death.  In this regard, the appellant asserted that the Veteran's cold injuries caused or contributed to his fall on July 22, 2009, which resulted in him being hospitalized during which he subsequently died three days later.  She essentially asserted that, had the Veteran not fallen - arguably as a result of the weakness caused by his residual cold injury disabilities - he may not have been admitted to the hospital and subsequently developed sepsis.  See April 2015 Appellant Brief.   Furthermore, the physician who provided the February 2014 VHA opinion stated that the Veteran's debility, itself, was not a significant contributory cause of the Veteran's death and a causal link would not be appropriate, but he also noted that the Veteran's cold injuries were chronic in nature and may have contributed to significant discomfort and even weakness or unsteadiness in the legs.  Consequently, the Court granted the parties' JMR and the case returned to the Board. 

Given that the events that precipitated the Veteran's death began with a fall which may have been caused by weakness or unsteadiness as a result of his cold injuries, the Board found that further medical opinion was needed that addressed whether the Veteran's cold injuries caused or contributed to his fall on July 22, 2009 and, as such, aided or lent assistance to the production of death.

In addition to the foregoing, and the focus of the remainder of the instant decision, the appellant raised a new theory of entitlement in support of her claim, as she most recently asserted that the Veteran's PTSD contributed to his tobacco smoking, which led to the lung disease that contributed to his death.  In this regard, the appellant submitted a November 2015 medical opinion from Dr. G.A.B. which notes that the Veteran died, in part, due to acute respiratory failure and COPD and that numerous medical records, including the February 2014 VHA opinion, reflect that the Veteran's COPD was more likely than not due to his long history of smoking.  Dr. G.A.B. explained that, while the Veteran started smoking at age 16, he likely continued to smoke at an increased frequency and longer due to his PTSD, as medical studies reveal statistically increased odds of smoking and a higher rate of nicotine dependence in combat Veterans with PTSD.  The appellant also submitted lay statements from the Veteran's daughters which state that the Veteran used smoking as a coping and calming mechanism after service.

Therefore, the Board requested another VHA expert opinion in March 2016.  The Board requested, in relevant part, that a VHA internist opine on whether it is at least as likely as not that the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service.  If the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, the VHA expert was to opine on whether is it at least as likely as not that the post-service tobacco use was a substantial factor in causing or aggravating the Veteran's lung disorders, and if so, whether the Veteran's death from acute respiratory failure and COPD would have been prevented but for the use of tobacco products caused by his service-connected PTSD.  Additionally, the examiner was requested to consider all lay medical evidence of record, noting that lay persons are competent to report events and symptoms of which they have first-hand knowledge, and to consider the medical evidence of record, particularly the medical evidence regarding the nature, onset, and progression of the Veteran's PTSD, hearing loss, residual bilateral lower extremity cold injuries, or chronic lung disorder.

Accordingly, Dr. A.B., a VHA internist, provided a negative opinion, dated later in March 2016, regarding a relationship between the Veteran's service-connected PTSD and post-service tobacco use.  Specifically, Dr. A.B. opined that it is unlikely that the Veteran's PTSD caused him to use tobacco products after service.  He noted that the Veteran began smoking at age 16; that a 2002 VA treatment record indicated that he quit smoking in 1987; that his PTSD episodes manifested with symptoms of screaming, panic, nervousness, and suicidal ideations; and that there was no evidence that he used smoking as a coping mechanism to help manage his PTSD.  Dr. A.B. stated that the Veteran's post-service tobacco use did contribute to his COPD, but his death from acute respiratory failure was not solely due to tobacco use from PTSD because it was documented that he quit smoking in 1987 prior to being diagnosed with PTSD.  Dr. A.B. explained that, even if the Veteran went undiagnosed for a long period of time after service, there was no evidence that he only smoked to help control his PTSD symptoms.  Instead, the Veteran engaged in self-mutilation (picking at scabs on his skin) to help control his anxiety, which could have largely been due to his PTSD.

Subsequently, the appellant submitted an addendum opinion from Dr. G.A.B., dated in June 2016.  Such opinion indicated a review of Dr. A.B.'s opinion and specifically commented not only on Dr. A.B's opinion, but also the lay statements from the Veteran's daughters, which indicated that his PTSD caused the Veteran to smoke cigarettes.  Dr. G.A.B.'s addendum opinion states that it is at least as likely as not that the Veteran's service-connected PTSD not only significantly contributed to his pronounced history of cigarette smoking, but also made it more challenging for him to quit smoking cigarettes.  Dr. G.A.B. concluded that, while the Veteran started smoking at the age of 16, it is more likely than not that he continued to smoke at an increased frequency and for a longer time frame due to his service-connected PTSD.

With respect to the Veteran's service-connected PTSD causing his post-service tobacco use, the Board must weigh the foregoing conflicting medical opinions.  Here, the Board must find that Dr. G.A.B.'s favorable opinion is more substantial on the question of whether the Veteran's PTSD caused the Veteran to use tobacco products after service.  While Dr. A.B.'s unfavorable opinion indicated a thorough review of the Veteran's chart, it did not specifically comment on the lay statements from the Veteran's daughters.  Moreover, because such statements indicated that the Veteran's PTSD caused him to smoke in order to cope with PTSD symptoms, it is factually incorrect for Dr. A.B. to state that "[t]here was no evidence that [the Veteran] used smoking as a coping mechanism to help manage his PTSD."

In contrast to Dr. A.B.'s opinion, Dr. G.A.B.'s positive addendum opinion precisely addressed the question the Board asked in the March 2016 VHA opinion request.  Regarding the question of whether it is at least as likely as not that the Veteran's PTSD caused his post-service tobacco use, Dr. G.A.B specifically considered and addressed the Veteran's daughters' statements, as well as Dr. A.B.'s opinion, the evidence that the Veteran began smoking before service, and cited to a journal article supporting his conclusion that the Veteran's PTSD symptoms not only significantly contributed to his pronounced history of cigarette smoking, but also made it more challenging for him to quit smoking.  Accordingly, Dr. G.A.B.'s opinion is based on a sound factual foundation, and the underlying rationale is thoroughly supported and explained, making Dr. G.A.B.'s positive opinion much stronger evidence than Dr. A.B.'s negative opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, consistent with the mandate to accord the benefit of the doubt where the evidence reaches a stage of balance, the Board must find that at least a state of relative equipoise has been reached on the question of whether the Veteran's service-connected PTSD caused his post-service tobacco use.  Accordingly, the Board finds that the Veteran's service-connected PTSD caused him to use tobacco products after service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

Per VAOPGCPREC 6-2003 (October 28, 2003), in addressing the appellant's contention concerning tobacco-related disability and the Veteran's cause of death, the Board must resolve the questions of whether the use of tobacco products as a result of service-connected disability was a substantial factor in causing a secondary disability, and whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.

With respect to such questions, the evidence shows that smoking was a substantial factor in causing the Veteran's COPD.  For example, Dr. A.T., the expert who provided the February 2014 VHA opinion, explained that the Veteran's medical records frequently speak of his severe COPD and that smoking (at least 40 pack years) is the major etiology for his severe COPD and oxygen requirement.  Additionally, Dr. G.A.B.'s November 2015 opinion indicates that numerous medical records in the Veteran's claims file indicate that his COPD was more likely than not due to his long history of smoking cigarettes.  Accordingly, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's COPD, which his death certificate lists as contributing to his immediate cause of death, would not have occurred but for the use of tobacco products caused by his service-connected PTSD.

In sum, the evidentiary record is at least in equipoise on all material elements of the claim.  Accordingly, after resolving all doubt in the appellant's favor, the Board finds that service connection for cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


